 



EXHIBIT 10.5
AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER
     THIS AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is
made and entered into as of October 30, 2006 by and among MOTOROLA, INC., a
Delaware corporation (“Parent”), MOTOROLA GTG SUBSIDIARY I CORP., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and SYMBOL
TECHNOLOGIES, INC., a Delaware corporation (the “Company”).
RECITALS
     WHEREAS, Parent, Merger Sub and the Company are parties to an Agreement and
Plan of Merger, dated as of September 18, 2006 (as amended hereby, the “Merger
Agreement”; terms defined in the Merger Agreement and not otherwise defined
herein are being used herein as therein defined), pursuant to which, and subject
to the terms and conditions set forth therein, Merger Sub will merge with and
into the Company; and
     WHEREAS, Parent, Merger Sub and the Company have agreed to amend the Merger
Agreement on the terms provided herein in order to clarify the mechanics of
payment of consideration to the holders of outstanding options of the Company.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto agree as follows:
     Section 1. Amendment. The Merger Agreement is hereby amended as follows:
     (a) Section 4.2 is hereby amended by deleting the lead-in to such Section
and subsections (a) and (b) of such Section in their entirety and inserting in
lieu thereof the following:
     “4.2 Exchange of Certificates. The procedures for exchanging outstanding
shares of Company Common Stock for the Merger Consideration pursuant to the
Merger are as follows:
     (a) Exchange Agent. At or prior to the Effective Time, Parent shall
deposit, or cause to be deposited, with an exchange agent appointed by Parent
and approved by the Company prior to the date hereof (the “Exchange Agent”), for
the benefit of the holders of shares of Company Common Stock, for payment
through the Exchange Agent in accordance with this Section 4.2, cash in an
amount equal to the product of the Merger Consideration and the number of shares
of Company Common Stock issued and outstanding immediately prior to the
Effective Time, including all shares of Restricted Stock (exclusive of any
shares to be cancelled pursuant to Section 4.1(b)) (the “Exchange Fund”).
Pending distribution of the cash deposited with the Exchange Agent, such cash
shall be held in trust for the benefit of the holders of Company Common Stock
entitled to receive the Merger Consideration and shall not be used for any other
purposes; provided, however, any interest and other income resulting from such
investment shall become a part of the Exchange Fund, and any amounts in excess
of the amounts payable under

 



--------------------------------------------------------------------------------



 



Section 4.1(c) shall be promptly returned to Parent. The Exchange Agent shall
invest the Exchange Fund as directed by Parent provided that such investments
shall be in obligations of or guaranteed by the United States of America, in
commercial paper obligations rated A-1 or P-1 or better by Moody’s Investors
Service, Inc. or Standard & Poor’s Corporation, respectively, or in certificates
of deposit, bank repurchase agreements or banker’s acceptances of commercial
banks with capital exceeding $1 billion, provided that no such investments shall
have maturities that could prevent or delay payments to be made pursuant to this
Article IV.
     (b) Exchange Procedures. Promptly (and in any event within five (5)
Business Days) after the Effective Time, Parent shall cause the Exchange Agent
to mail to each holder of record of a certificate which immediately prior to the
Effective Time represented outstanding shares of Company Common Stock (each, a
“Certificate”), (i) a letter of transmittal in customary form and as approved by
the Company and (ii) instructions for effecting the surrender of the
Certificates in exchange for the Merger Consideration payable with respect
thereto. Upon surrender of a Certificate (or effective affidavit of loss
required by Section 4.2(g) in lieu thereof) for cancellation to the Exchange
Agent, together with such letter of transmittal, duly executed, the holder of
such Certificate shall be entitled to receive in exchange therefor the Merger
Consideration that such holder has the right to receive pursuant to the
provisions of this Article IV, after giving effect to any required withholding
taxes pursuant to Section 4.2(f) hereof, and the Certificate so surrendered
shall immediately be cancelled. No interest will be paid or accrued on the cash
payable upon the surrender of such Certificates. In the event of a transfer of
ownership of Company Common Stock which is not registered in the transfer
records of the Company, it will be a condition of payment of the Merger
Consideration that the surrendered Certificate be properly endorsed, with
signatures guaranteed, or otherwise in proper form for transfer and that the
Person requesting such payment will pay any transfer or other taxes required by
reason of the payment to a Person other than the registered holder of the
surrendered Certificate or such Person will establish to the satisfaction of
Parent that such taxes have been paid or are not applicable. Until surrendered
as contemplated by this Section 4.2, each Certificate (or effective affidavit of
loss required by Section 4.2(g) in lieu thereof) shall be deemed at any time
after the Effective Time to represent only the right to receive upon such
surrender the Merger Consideration as contemplated by this Section 4.2. For
purposes of this Agreement, the term “Person” shall mean an individual,
corporation, partnership, limited liability company, joint venture, association,
trust, unincorporated organization or other entity.”
     (b) Section 4.3 is hereby amended by deleting subsections (b) and (c) of
such Section in their entirety and inserting in lieu thereof the following:
     ”(b) Notwithstanding the provisions of Section 4.3(a), in lieu of an Option
Holder exercising his or her Company Stock Options, each Company Stock Option,
to the extent remaining unexercised as of the Effective Time, shall

2



--------------------------------------------------------------------------------



 



be cancelled and shall thereafter no longer be exercisable except that the
Option Holder thereof shall be entitled to a payment in cash (the “Option
Payment”), as of the Effective Time, in an amount (if any) equal to (i) the
product of (x) the number of shares of Company Common Stock subject to such
Company Stock Option held by such Option Holder, whether or not then vested or
exercisable, and (y) the excess, if any, of the Merger Consideration over the
exercise price per share of Company Common Stock subject to such Company Stock
Option, minus (ii) all applicable federal, state and local Taxes required to be
withheld by the Company. At or prior to the Effective Time, Parent shall
deposit, or cause to be deposited, with the Company, for the benefit of the
Option Holders, cash in an amount equal the aggregate amount of all Option
Payments. Each Option Payment shall be paid by the Company or its agent to the
applicable Option Holder as promptly as reasonably practicable after the Closing
Date. Prior to the Effective Time, the Company agrees to take any and all
actions necessary (including the adoption of resolutions by the Company Board to
amend the Company Stock Plans (other than the Company’s 2000 Directors’ Stock
Option Plan) and any other action reasonably requested by Parent) to approve and
effectuate the foregoing.
     (c) [INTENTIONALLY OMITTED]”
     Section 2. Representations of the Company. The Company hereby represents
and warrants to Parent and Merger Sub as follows:
     (a) The Company has all necessary corporate power and authority to execute
and deliver this Amendment, to perform its obligations under the Merger
Agreement (as amended by this Amendment) and to consummate the Merger, subject
only to the Company Voting Proposal and the filing of the Certificate of Merger
pursuant to Delaware Law.
     (b) This Amendment has been duly and validly executed and delivered by the
Company and, assuming the due authorization, execution and delivery by Parent
and Merger Sub, the Merger Agreement (as amended by this Amendment) constitutes
the valid and binding agreement of the Company, enforceable against the Company
in accordance with its terms, except as such enforceability may be subject to
Laws of general application relating to bankruptcy, insolvency, reorganization,
moratorium and the rights of creditors and rules of Law governing specific
performance, injunctive relief or other equitable remedies.
     Section 3. Representations of Parent and Merger Sub. Each of Parent and
Merger Sub hereby represents and warrants to the Company as follows:
     (a) Each of Parent and Merger Sub has all necessary corporate power and
authority to execute and deliver this Amendment, to perform its obligations
under the Merger Agreement (as amended by this Amendment) and to consummate the
Merger, subject only to the filing of the Certificate of Merger pursuant to
Delaware law.
     (b) This Amendment has been duly and validly executed and delivered by each
of Parent and Merger Sub and, assuming the due authorization, execution and
delivery by the

3



--------------------------------------------------------------------------------



 



Company, the Merger Agreement (as amended by this Amendment) constitutes the
valid and binding agreement of each of Parent and Merger Sub, enforceable
against each of them in accordance with its terms, except as such enforceability
may be subject to Laws of general application relating to bankruptcy,
insolvency, reorganization, moratorium and the rights of creditors and rules of
Law governing specific performance, injunctive relief or other equitable
remedies.
     Section 4. Effective Date; No Implied Amendments. Each of the parties
agrees that the amendments to the Merger Agreement contained herein shall be
effective upon execution of this Amendment by each party hereto. Except as
specifically amended by this Amendment, the Merger Agreement shall remain in
full force and effect in accordance with its terms. This Amendment shall not be
deemed to constitute a waiver of, or consent to, or a modification or amendment
of, any other provision of the Merger Agreement except as expressly provided
herein or to prejudice any other right or rights which any party may now have or
may have in the future under or in connection with the Merger Agreement. This
Amendment shall not constitute an agreement or obligation of any party to
consent to, waive, modify or amend any term, condition, subsection or section of
the Merger Agreement, except as expressly provided herein.
     Section 5. Benefit of the Agreement. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors,
permitted assigns, heirs and executors. This Amendment shall not be construed so
as to confer any right or benefit upon any Person, other than the parties hereto
and their respective successors, permitted assigns, heirs and executors.
     Section 6. Headings. The headings used in this Amendment are for
convenience of reference only and shall not be deemed to limit, characterize or
in any way affect the interpretation of any provision of this Amendment.
     Section 7. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the principles of conflicts of law thereof.
     Section 8. Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
     Section 9. References to Agreement. On and after the date hereof, each
reference in the Merger Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Merger Agreement shall mean the Merger
Agreement as amended by this Amendment; provided, that for the avoidance of
doubt, all references to the “date hereof”, the “date of this Agreement” and
words or expressions of similar import shall refer to September 18, 2006.
[signature pages follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1
to Agreement and Plan of Merger as of the date first written above.

                  MOTOROLA, INC.
 
                By:   /s/ Donald F. McLellan          
 
      Name:   Donald. F. McLellan
 
           
 
      Title:   Corporate Vice President
 
           
 
                MOTOROLA GTG SUBSIDIARY I CORP.
 
                By:   /s/ Donald F. McLellan          
 
      Name:   Donald. F. McLellan
 
           
 
      Title:   Corporate Vice President
 
           
 
                SYMBOL TECHNOLOGIES, INC.
 
                By:   /s/ Salvatore Iannuzzi          
 
      Name:   Salvatore Iannuzzi
 
           
 
      Title:   President and Chief Executive Officer
 
           

5